Opinion.
Cooper, J.,
delivered the opinion of the court:
The facts in this record do not disclose a case of purchase by Henley as the agent of Gattman & Co. The purchase was by Henley for himself, the money paid was for his account, and he was and is liable to pay the same as a debt to Gattman & Co.
The evidence shows only an unexecuted agreement that Gattman & Co. should have a pledge of the cotton to secure the payment of the money advanced. There was no delivery of the cotton, and, therefore, no pledge.
The judgment is affirmed.